UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6142


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN DEWAYNE RANDLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:07-cr-00084-JCT-4)


Submitted:   May 19, 2014                     Decided:   May 29, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Dewayne Randle, Appellant Pro       Se.    Charlene Rene Day,
Assistant  United  States  Attorney,       Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawn    Dewayne     Randle       appeals    the     district   court’s

order denying his motion to reconsider the denial of his motion

for reduction of sentence.           We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                United States v. Randle, No.

7:07-cr-00084-JCT-4 (W.D. Va. Jan. 14, 2014).                   We dispense with

oral   argument    because     the    facts    and     legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2